DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1- 4, 10-11, 13, 15, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Ames et al 2004/0041136A1.
Ames et al  teaches the claimed invention as recited in the claims as shown below:

1.    A method Fig.1 for attaching a pulling head body 30 to a pulling cable 22 and a wire W2, the method comprising:

12 of the pulling head body;

attaching a ball swage 23 to the end of the pulling cable inserted through the bore of the pulling head body;

inserting the wire to be pulled in the pulling head body; and crimping the pulling head body into gripping contact of the wire. See abstract for a quick description and the entire patent.

2.    The method of claim 1, wherein the step of inserting the wire to be pulled in the pulling head body comprises the step of inserting the wire to be pulled in the end of the pulling head body opposite the end of the ball swage. See abstract for a quick description and the entire patent.


3.    The method of claim 1, wherein the step of attaching a ball swage to the end of the pulling cable inserted through the bore of the pulling head body comprises the step of attaching a tapped ball swage 23. See abstract for a quick description and the entire patent.


WW2 providing friction between the tapped ball swag and the pulling cable.

    PNG
    media_image1.png
    1040
    834
    media_image1.png
    Greyscale



This is the natural use of the invention

11.    The method of claim 10, wherein after applying a pulling tension to the pulling cable, the ball swage engages the pulling head body. This is the natural use of the invention



13.    The Method of claim 12, wherein the ball swage comprises a neck WW2.

    PNG
    media_image1.png
    1040
    834
    media_image1.png
    Greyscale


  Crimping is the same as attaching



19.    The method of claim 16, wherein the step of locating the crimp zone indices disposed on the pulling head body before crimping the pulling head body comprises locating the crimp zone indices disposed 180 degrees apart on the pulling head body. Allowed

20.    The method of claim 1, wherein the step of crimping the pulling head body into gripping contact of the wire comprises the step of crimping the pulling head body into gripping contact of the wire with a hydraulic crimping device. The hydraulic crimping device is not apart of the invention so anything known to be attached would be equivalent.



Allowable Subject Matter
Claims 5-9, 12 , 14,  and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record. The closest prior art is of rejection. The divisional cases and parent cases are not prior art but listed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 17, 2021